994 So. 2d 373 (2008)
Arlene PECORA, Appellant,
v.
In Re The ESTATE of Jerome C. BERLIN, Appellee.
No. 3D08-1946.
District Court of Appeal of Florida, Third District.
October 1, 2008.
Rehearing and Rehearing En Banc Denied November 12, 2008.
Katzman, Wasserman, Bennardini & Rubinstein and Craig A. Rubinstein, Boca Raton; Bunnell Woulfe Kirschbaum Keller & Gregoire and Nancy W. Gregoire, Fort Lauderdale, for appellant.
Gamba & Lombana and Hector J. Lombana; Barreto & Romero and Luis E. Barreto, Miami; Billbrough & Marks and Geoffrey B. Marks and G. Bart Billbrough, Coral Gables, for appellee.
Before COPE, WELLS, and SALTER, JJ.
PER CURIAM.
Arlene Pecora appeals a circuit court order appointing an "emergency temporary receiver" for the two Signature partnerships *374 and their respective corporate general partners. By its terms, the trial court's order scheduled a full evidentiary hearing (within thirty days of the date of the order) on the question of whether a "permanent" receiver should be appointed for the Signature entities. The order also directed the parties to mediation regarding all open issues among them.
The order appointing the emergency temporary receiver is affirmed, but without prejudice to the right of the parties to present evidence to the trial court regarding (a) any factual basis for a "permanent" receiver and (b) the amount of a bond to be posted if the motion for a "permanent" receiver is granted. The order is also affirmed insofar as it directed mediation and a hearing on Marna Winter's motion to be completed before the evidentiary hearing. The trial court's express directive for the completion of these steps within thirty days shall be measured from the entry of the mandate here.
Order for a temporary receiver affirmed.